Melvin Mayfield, Judge. The appellant, Juanita J. Mosley, appeals the decision of the Workers’ Compensation Commission denying her claim for benefits in connection with the death of her husband, William C. Mosley. On appeal, appellant raises seven issues for reversal. Her contentions are as follows: (1) that the Commission erred in not addressing a challenge to the “temporality rule” although it was not advanced before the administrative law judge; (2) that the “temporality rule” is void and unlawful; (3) that the “temporality rule” is so vague that its application results in arbitrary, capricious and discriminatory denials of meritorious claims; (4) that the Commission erred in allegedly giving no weight to the testimony of twenty-one witnesses; (5) that Act 10 of 1986 creates an irreconcilable conflict with the doctrine of liberal construction; (6) that section 10.2 of Act 10 of 1986 is an unconstitutional intrusion upon the separation of powers doctrine; and (7) that there is insufficient evidence to support the decision of the Commission. The record reveals that William C. Mosley was sixty years old at the time of his death, and had been married to appellant for thirty-seven years. For sixteen years, he had been the principal of the McGehee Junior High School. Mr. Mosley took the Functional Academic Skills Test on March 23, 1985, arriving home around 6:30 p.m. Mr. Mosley and his wife went to Kentucky Fried Chicken and Wal-Mart before returning home for the evening. After an uneventful evening and a good night’s sleep, Mr. Mosley and his wife awoke around 7:00 or 8:00 a.m. They spent the morning drinking coffee and reading the morning newspapers. Between 10:30 and 11:00 a.m., appellant heard her husband cough. She went into the den and found him sitting upright in his recliner with no pulse. Mr. Mosley was pronounced dead at the local hospital at 11:45 a.m. It was appellant’s contention below, and now on appeal, that the stress and anxiety of the Arkansas Teacher Competency Test precipitated her husband’s death which occurred the morning following the test. Appellees’ position is that Mr. Mosley’s death did not arise out of and in the course of his employment and that it was not causally related to his employment. At the March 25, 1988, hearing before the administrative law judge, it was stipulated that appellant is the decedent’s widow and is dependent upon him within the meaning of the Workers’ Compensation Act. The administrative law judge in rendering his opinion found the heart attack suffered by Mr. Mosley on March 24,1985, did not arise out of and in the course of his employment with appellee. He also found appellant had failed to prove by a preponderance of the evidence a causal relationship between the decedent’s employment and his heart attack. After a de novo review of the record, the law judge’s decision was affirmed by the full Commission.  We do not reach the merits of the issues raised in this case because we have concluded that it must be remanded. In Clark v. Peabody Testing Service, 265 Ark. 489, 579 S.W.2d 360 (1979), the Arkansas Supreme Court held that the Arkansas Workers’ Compensation Commission must make findings of fact in sufficient detail that “the reviewing court may perform its function to determine whether the commission’s findings as to the existence or non-existence of the essential facts are or are not supported by the evidence.” 265 Ark. 507. We relied upon Clark in Wright v. American Transportation, 18 Ark. App. 18, 709 S.W.2d 107 (1986), where we reversed and remanded a Commission decision for its failure to make “specific findings” upon which it relied to reach its decision. We also cited Larson, Workmen’s Compensation Law (1983), § 80.13, where it is pointed out that unless findings and supporting evidence are set out in the record of the Workers’ Compensation Commission the review function of the court becomes meaningless. In the present case, the Commission made the following “Findings and Conclusions:” 1. That the heart attack suffered by the claimant on or about March 24,1985, did not arise out of and in the course of his employment with the respondent. The Commission then discussed the evidence in some detail and concluded: Thus, after according Dr. Rosenman’s testimony the appropriate weight, and considering the testimony of Dr. Kizziar, the risk factors present in this case, and the time of the decedent’s fatal heart attack in relation to the alleged stressful event, we find that the claimant has failed to prove a causal connection between the heart attack and the decedent’s employment by a preponderance of the credible evidence of record. However, before reaching that conclusion, the Commission cited two of its own opinions in previous decisions and said: Relying upon a publication of the American Heart Association as well as the medical testimony presented in those cases, the Commission held that in order to be compensa-ble, a stress induced heart attack must have a close temporal relationship with the claimant’s stressful event at work. The Commission also stated that this court, in an unpublished opinion, had affirmed a Commission’s previous decision in which the holding above quoted was made. Rule 21 of the Arkansas Supreme Court and the Court of Appeals states that our opinions not designated for publication shall not be cited, quoted, or referred to by any court or in any argument, brief, or other materials presented to any court (except in continuing or related litigation upon an issue such as res judicata, collateral estoppel, or law of the case). However, we think this case is sufficiently related to state that our unpublished opinion, Davis v. Cleburne County, CA 87-396 (June 8, 1988), referred to by the Commission, did not approve the adoption by the Commission of a rule requiring a close temporal relationship between the heart attack and the stressful work events. To the contrary, our opinion stated that there was evidence in the case “that stress was a contributing factor only when it occurred close in point of time to the attack.”  From the record before us, we are unable to determine whether “close temporal relationship” as used in the Commission’s opinion is a rule of law, a rationale for the Commission’s decision, or one of the facts considered in reaching that decision. Therefore, since it is our duty to review the Commission’s findings in this case and determine if those findings are supported by substantial evidence, we find it necessary to reverse the Commission’s decision and remand this matter for the Commission to make a new decision upon the record already made setting out its findings of fact with sufficient clarity and detail that we may determine whether they are supported by substantial evidence in the record before us. Reversed and remanded. Rogers, J., dissents.